                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


 ANDREW L. COLBORN,

                            Plaintiff,

       v.                                               Case No. 19‐cv‐484

 NETFLIX, INC,
 CHROME MEDIA, LLC,
 f/ka SYNTHESIS FILMS, LLC,
 LAURA RICCIARDI, and
 MOIRA DEMOS,

                            Defendants.



            ORDER REGARDING MEDIATION PROCEEDINGS


      The above matter has been referred to me for mediation by United States District

Judge Brett H. Ludwig. Based on this referral and pursuant to the order,

      IT IS HEREBY ORDERED:

      1.     I will conduct a settlement conference on March 9, 2021 promptly at
             9:00 A.M. (CT) via Zoom video conference. The Zoom conference
             link will be e‐mailed to counsel one day prior to the conference.
             Failure of any participant to be present at that time may result in
             the cancellation of the mediation. The mediation will focus on all
             issues necessary to fully resolve the case, including reasonable costs
             and attorneys’ fees.

      2.     Primary counsel who will try the case must be present.




        Case 1:19-cv-00484-BHL Filed 01/19/21 Page 1 of 4 Document 174
3.   A person with full settlement authority also must be present at the
     conference; parties shall not be permitted to appear by telephone.
     This requirement contemplates the presence of a party or, if a
     corporate entity, an authorized representative of the party, who can
     settle the case during the course of the conference without consulting
     a superior.

4.   Pre‐settlement Conference Demand and Offer

     A.    A settlement conference is more likely to be productive if,
           before the conference, the parties have had a chance to discuss
           settlement proposals. Prior to the conference, the attorneys
           are directed to discuss settlement with their respective clients
           and, if applicable, insurance representatives.

     B.    In addition, on or before February 16, 2021, plaintiffʹs counsel
           shall submit a written settlement demand to the defendants’
           counsel with a brief explanation of why such a settlement is
           appropriate.

     C.    On or before February 23, 2021, defendants’ counsel shall
           submit a written offer to the plaintiffʹs counsel with a brief
           explanation of why such a settlement is appropriate.

     D.    This process may lead directly to a settlement. If a settlement
           results, the plaintiff shall promptly notify my deputy clerk.

     E.    If the demand and offer reflected in these letters are so far
           apart as to make settlement extremely unlikely, the court may
           cancel the mediation. Therefore, it is expected that the parties
           will act in good faith in arriving at the numbers contained in
           these letters.

5.   Mediation Conference Statement

     A.    The following documents shall NOT be electronically filed.
           These documents shall be used only for mediation and shall




 Case 1:19-cv-00484-BHL Filed 01/19/21 Page 2 of 4 Document 174
          not become part of the court’s file in this matter. The following
          documents shall be delivered:

          i.     Email, in PDF, to DuffinPO@wied.uscourts.gov, or

          ii.    Paper copy delivered to my chambers:
                 Chambers 250, U.S. Courthouse
                 517 E. Wisconsin Avenue, Milwaukee, Wisconsin.

    B.    No later than 4:00 P.M. (CT) on March 2, 2021, plaintiff’s
          counsel shall deliver to me the following three sets of
          materials:

          i.     A copy of: (a) the plaintiff’s written settlement demand
                 provided to defendants’ counsel; and (b) the
                 defendants’ written offer provided to plaintiff’s
                 counsel exchanged as part of the pre‐settlement
                 conference demand and offer procedure set forth in
                 Part 4 of this Order.

          ii.    A mediation letter, not exceeding 5 pages in length
                 (single spaced), setting forth the relevant positions of
                 the parties concerning factual issues, issues of law, and
                 damages. Include in this mediation letter the names,
                 and if applicable, titles, of all persons who are expected
                 to attend the mediation conference on behalf of the
                 plaintiff. This mediation letter shall be simultaneously
                 provided to all other counsel of record in this matter.

          iii.   A separate ex parte letter. This letter shall include any
                 additional information, not otherwise set forth in the
                 mediation letter, that the plaintiff believes will assist
                 me in mediating this matter, such as impediments to
                 settlement and a candid assessment of the strength and
                 weaknesses of the plaintiff’s case. The plaintiff should
                 avoid submitting lengthy exhibits or other
                 attachments. This letter shall not be provided to the
                 defendants.




Case 1:19-cv-00484-BHL Filed 01/19/21 Page 3 of 4 Document 174
     C.    No later than 4:00 P.M. (CT) on March 2, 2021, defendants’
           counsel shall deliver to me the following two sets of materials:

           i.     A mediation letter, not exceeding 5 pages in length
                  (single spaced), setting forth the relevant positions of
                  the parties concerning factual issues, issues of law, and
                  damages. Include in this mediation letter the names,
                  and if applicable, titles, of all persons who are expected
                  to attend the mediation conference on behalf of the
                  defendants. This mediation statement shall be
                  simultaneously provided to all other counsel of record
                  in this matter.

           ii.    A separate ex parte letter. This letter shall include any
                  additional information, not otherwise set forth in the
                  mediation letter, that the defendants believe will assist
                  me in mediating this matter, such as impediments to
                  settlement and a candid assessment of the strength and
                  weaknesses of the defendants’ case. The defendants
                  should avoid submitting lengthy exhibits or other
                  attachments. This letter shall not be provided to the
                  plaintiff.

6.   To promote a full and open discussion, communications occurring
     during the mediation cannot be used by any party with regard to
     any aspect of this litigation. See Civil L.R. 16(d)(3).

7.   Failure to fully comply with any portion of this order may result
     in cancellation of the mediation.

     Dated at Milwaukee, Wisconsin this 19th day of January, 2021.

                                       _________________________
                                       WILLIAM E. DUFFIN
                                       U.S. Magistrate Judge




 Case 1:19-cv-00484-BHL Filed 01/19/21 Page 4 of 4 Document 174
